DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2015/0316228 A1) in view of Jung et al. (US 9,703,130 B2).
Regarding claim 1, Saito teaches a light flux controlling member (140; see at least figures 2A and 3-9) configured to control a distribution of light emitted from a light-emitting element (120; see at least figures 2A and 9), the light flux controlling member (140; see at least figures 2A and 3-9; paragraphs [0034]-[0042]) comprising: 
an incidence surface (bottom surface of 140 where light source 120 is positioned in a least figure 2A) disposed on a rear side of the light flux controlling member (140; see at least figures 2A, 3-9) to intersect a central axis (CA see at least figure 2A and 3-9) of the light flux controlling member (140; see at least figures 2A and 3-9), the incidence surface being configured to allow incidence of a part of the light emitted from the light-emitting element (120; see at least figures 2A, 3-9); 

an emission surface (140) disposed to surround the central axis (CA; see at least figures 2A and 3-9) and the total reflection surface (see paragraph [0045]) and configured to emit light reflected at the total reflection surface, 
wherein the reflection part (163) includes a plurality of ridges configured to reflect light having reached the reflection part after being Fresnel-reflected at the emission surface (see paragraph [0066]), and 
wherein the plurality of ridges includes a first reflecting surface, a second reflecting surface and a ridgeline that is a line of intersection of the first reflecting surface and the second reflecting surface (see paragraphs [0044]-[0051] where first and seconding reflection surfaces and ridgeline intersecting the first and second surfaces). 
Saito does not explicitly teach a total reflection surface disposed on a front side of the light flux controlling member to intersect the central axis and configured to reflect, toward a lateral side of the light flux controlling member, light entered from the incidence surface.
Jung et al. teach a luminous flux control member (120) comprising a total reflection surface (S2, S3) disposed on a front side of the light flux controlling member (120).
It would have been obvious to one having ordinary skill in the time of the filing of the invention to modify the light flux controlling member of Saito to include a total reflection surface as taught by Jung et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 2, Saito further teaches the light flux controlling member, wherein the plurality of ridges is disposed such that an extension of the ridgeline intersects the central axis (see at least figure 4B and 6A where ridges are disposed such that an extension of the ridgeline intersects the central axis CA).
Regarding claim 3, Saito teaches the light flux controlling member, wherein the plurality of ridges is disposed such that the ridgeline goes toward a front side as the ridgeline goes toward the central axis (see at least figure 4B where ridges are positioned on 140). 
Regarding claim 4, Saito teaches the light flux controlling, wherein the plurality of ridges is disposed such that the ridgeline goes toward a rear side as the ridgeline goes toward the central axis (see at least figure 4B where ridges are positioned on 140).
Regarding claim 5, Saito modified by Jung et al. further teaches a light-emitting device, and Saito further teaches comprising: a light-emitting element (120; see at least figure 9); and the light flux controlling member (140; see at least figure 9) according to claim 1.
Regarding claim 6, Saito further teaches a surface light source device, comprising: the light-emitting device according to claim 5; and a light diffusion member (510; see at least figure 9) configured to transmit light from the light-emitting device while diffusing the light (see paragraph [0069] where cover 510 diffuses the emitting light).
Regarding claim 7, Jung et al. further teaches a display device, comprising: the surface light source device according to claim 6; and a display member (20, liquid 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Saito as taught by Jung to include a display member as an alternative design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mochida (US 2020/0348566 A1) and Li et al. (US 2014/0168999 A1) teaches lens structures comprising reflective surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.M.A/           Examiner, Art Unit 2875       

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875